October 1, 2012 United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, NW, Stop 4-5 Washington, DC20549 USA ATTENTION:Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel and Mining Dear Sirs and/or Mesdames: RE: Teck Resources Limited Form 40-F for Fiscal Year Ended December 31, 2011 Filed March 14, 2012 Responses dated July 25, 2012 and August 24, 2012 File No. 001-13184 We have determined that our IFRS transitional adjustments and specifically those relating to our supplemental guarantor condensed consolidating information are not material. Our responses dated July 25, 2012 and August 24, 2012 outline our views on the qualitative aspects of materiality. This letter is further to our conference call discussions on September 14, 2012, in which the Staff requested further quantitative information to support our views that the IFRS transition adjustments relating to our supplemental guarantor condensed consolidating information are not material. We would also like to confirm that it is our understanding that the Staff questions regarding the classification of cash and cash equivalents (Question 3 in the July 16, 2012 letter and Question 1 in the August 10, 2012 letter from the SEC) have now been resolved and no further action is required. NOTE 32.SUPPLEMENTAL GUARANTOR CONDENSED CONSOLIDATING FINANCIAL INFORMATION, Consolidated Financial Statements As outlined in Note 31 – First-time Adoption of IFRS (“Note 31”) to our 2011 consolidated financial statements, the total of our consolidated IFRS adjustments to equity on January 1, 2010 were 0.9% of equity under Canadian GAAP at that date. As at December 31, 2010, the total consolidated IFRS adjustments to equity were 1.7% of equity under Canadian GAAP at that date. For the year ended December 31, 2010, the IFRS adjustments were 1.97% of our after-tax profit. We do not consider these amounts to be material from a quantitative perspective and accordingly, we have concluded that the transition to IFRS has not materially impacted our financial statements. Of the total IFRS adjustments to equity and profit, the most significant items relate to decommissioning and restoration provisions, employee benefits and income and resource taxes. The nature of these adjustments is detailed in Note 31 to our 2011 consolidated financial statements. Supplemental Guarantor Condensed Consolidating Financial Information We have prepared estimated quantitative summaries of our IFRS adjustments allocated to the appropriate entities in the condensed consolidating financial information.It should be noted that the method of accounting for investments in the guarantor financial statements adds a level of complexity to understanding this analysis. As prescribed by Rule 3-10 of Regulation S-X, investments in subsidiaries held by Teck Resources Limited (“Teck”) and Teck Metals Ltd. (“Teck Metals”) are accounted for under the equity method. Accordingly, adjustments presented in each of the Teck and Teck Metals columns relate to IFRS adjustments arising in the entity itself and in those entities for which they equity account. This “double-counting” effect is then eliminated in the consolidating adjustments column. To illustrate the connection between the consolidated IFRS adjustments and the adjustments in Teck Metals and the non-guarantor entities, the tables below present the IFRS adjustments by nature of adjustment, irrespective of whether such adjustments are equity accounting adjustments or entity-specific adjustments. As the majority of our mining business is conducted by non-guarantor entities, the majority of the IFRS adjustments in the Teck and Teck Metals columns relate to equity accounting adjustments rather than entity-specific IFRS adjustments. Accordingly, if the adjustments in the following tables were presented by financial statement line item, the majority of the adjustments in the Teck and Teck Metals columns would impact only on equity investments and equity earnings. 2 A). Equity: As at January 1, 2010 (Cdn$ in millions) Teck Teck Metals Non-Guarantor Subsidiaries Consolidating Adjustments Consolidated Totals Equity under Canadian GAAP $ ) $ Decommissioning and restoration provisions ) Borrowing costs ) - - - ) Employee benefits ) Financial instruments ) ) ) 64 ) Foreign currency translation (2
